 



Exhibit 10.22
First Amendment to
Mariner Energy, Inc.
Amended and Restated Stock Incentive Plan
     This First Amendment to Mariner Energy, Inc. Amended and Restated Stock
Incentive Plan (the “Plan”) is made effective March 16, 2006, the date the
amendments set forth herein were approved by the Board of Directors of Mariner
Energy, Inc., a Delaware corporation (the “Company”). Undefined capitalized
terms used herein have the meaning given them in the Plan.
     Section 1. Amendments.
     (a) The definition of “Fair Market Value” in Section 2 of the Plan is
hereby amended to be and read in its entirety as follows:
“Fair Market Value” shall mean, as of any applicable date, the last reported
sales price for a Share on the principal securities exchange on which the Shares
are traded on the applicable date as reported by such reporting service approved
by the Committee; provided, however, that if Shares shall not have been quoted
or traded on such applicable date, Fair Market Value shall be determined based
on the next preceding date on which they were quoted or traded, or, if deemed
appropriate by the Committee, in such other manner as it may determine to be
appropriate; and provided further, however, for purposes of Section 6(c)(vi) of
the Plan, the Fair Market Value of Shares withheld to satisfy tax withholding
upon expiration of a Restricted Period applicable to Restricted Stock shall be
the last reported sales price for a Share on the principal securities exchange
on which the Shares are traded on the first trading day preceding the expiration
of the Restricted Period. In the event the Shares are not publicly traded at the
time a determination of its Fair Market Value is required to be made hereunder,
the determination of Fair Market Value shall be made in good faith by the
Committee.
     (b) Section 6(c)(vi) of the Plan is hereby amended to add as the last
sentence thereof the following sentence: “Notwithstanding the foregoing, for
purposes of this Section 6(c)(vi), the Fair Market Value of Shares withheld to
satisfy tax withholding upon expiration of a Restricted Period applicable to
Restricted Stock shall be the last reported sales price for a Share on the
principal securities exchange on which the Shares are traded on the first
trading day preceding the expiration of the Restricted Period.”
     Section 2. General Provisions.
     (a) The validity, construction, and effect of this First Amendment shall be
determined in accordance with the laws of the State of Delaware and applicable
federal law.
     (b) If any provision of this First Amendment is or becomes or is deemed to
be invalid, illegal, or unenforceable in any jurisdiction or as to any Person or
Award, or would disqualify the Plan, as amended hereby, or any Award under any
law deemed applicable by the Committee, such provision shall be construed or
deemed amended to conform to the applicable laws, or if it cannot be construed
or deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan, as amended hereby, or the Award, such provision
shall be stricken as to such jurisdiction, Person or Award and the remainder of
this First Amendment and any such Award shall remain in full force and effect.

